Davies, Justice.
There can be no doubt, in my mind, that the defendant Chew was entitled to have a farm of the character described in the advertisement. Upon the faith of that the farm was purchased, and this was well known to Walker, and he was willing to stand by it.
The proof certainly shows that, in several important particulars, the farm did not correspond with the advertisement. I allude particularly to the number and condition of the peach-trees, the extent and quality of the fences, the extent and condition of the vineyard, the condition and quality of the house, and other particulars not so important.
Walker also undertook to give to the defendant Chew a perfect title, subject only to the mortgage of $2,000. This, undeniably., he has not done, as it is still subject to the dower right of his wife, still living in England. The existence of such wife is clearly made out, both by Walker’s own statement, and by her evidence, and that taken under the commission issued in this cause.
I think the plaintiff is clearly entitled to the amount advanced to Walker on the 18th of November, 1851, with interest.
I am of opinion, also, that the defendant Chew is entitled to have the dower right of Mrs. Sarah Walker calculated upon the principles applicable to such cases, and to an injunction order, restraining the collection of that amount upon the bond given by him, during the lifetime of said Sarah Walker. Such *89amount, however, to be paid tú the administratrix of said Peter Walker, or whoever may hold said bond and mortgage, on the production and delivery of a duly executed release of dower by said Sarah Walker to the defendant Chew, properly acknowledged, to entitle it to be recorded.
Whatever difference there may be in the value of said farm, as described in said advertisement, and as it aclually was at the time of said sale, I think the defendant Chew is entitled to have deducted from said bond, or rather, to have credited as a payment on it, as of its date. The amount of such credit must be ascertained by a reference; and if the parties cannot agree upon a referee, the court will appoint one.
In any contingency, the plaintiff is entitled to recover of the defendant Chew, the sum of $1,700, and interest, from November 18,1851, and the costs of this suit.